DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 03/10/2021.  As directed by the amendment: claims 1, 5, 7, 8 and 11-13 have been amended, no additional claims have been cancelled and new claims 16-19 have been added. Thus, claims 1-3, 5 and 7-19 are presently pending in this application, and currently examined in the Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the implant comprising at least one fiber and a multiplicity of solid particles embedded in a matrix/a matrix having a powder/granular form at mixing (claims 1 and 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  In the response dated 03/10/2021, Applicant states that Figure 1 illustrates a section of the implant which includes fibers 2, and the granular and a multiplicity of solid particles embedded in the matrix/granular matrix.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 18 depends from independent claim 11, which sets forth that the at least one reinforcing fiber contains at least two elements/materials of those listed, i.e. that one fiber contains two materials/elements; and claim 18 further includes the parameter of “the at least one reinforcing fiber include collagen fibers and polyurethane fibers”; however this parameter has never been mentioned in the originally filed disclosure.  Specifically, it has never been mentioned that the one fiber contains two materials/elements, and also includes/has collagen and polyurethane fibers.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 7, 14, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, which recites the limitation “the matrix” on line 7; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome this rejection, 
Regarding claims 7 and 14, the wording of these claims is still found to be confusing for the same reasons mentioned in the previous office action; specifically it is not clear how mixing components together could be done in a “subtractive fabrication” and/or how mixing could be done during “3-D-shaping fabrication”.  In the response dated 03/10/2021, Applicant explains that “the point of these claims is that the mixing occurs at the time of implant fabrication rather than at some earlier time”.  Thus, in order to overcome the current rejection, based on Applicant’s explanation, it is suggested the claims be amended by delete the words “one of the generative fabrication, subtractive fabrication and 3D-shaping fabrication” and replacing them with “forming/formation of the bioresorbable implant”, or something similar to the explanation given by Applicant. 
Regarding claim 18, which sets forth the parameter of “the at least one reinforcing fiber include collagen fibers and polyurethane fibers”; however this parameter is found to be confusing.  Firstly, it is not clear how at least one fiber can include both collagen fibers and polyurethane fibers, since this would result in a multiplicity of fibers, and not just one.  Additionally, claim 18 depends from independent claim 11, which sets forth that the at least one reinforcing fiber contains at least two elements/materials of those listed, i.e. that one fiber contains two materials/elements; thus claim 18 is found to be further confusing, since it is not clear how the at least one reinforcing fiber, i.e. one fiber, can contain two elements/martials, and also include collagen fibers and polyurethane fibers. 

Examiner’s Notes
It is to be noted that in device/apparatus claims (in the instant case, claims 1-3, 5, 9, 11, 12, 18 and 19) only the claimed structure of the final device bears patentable weight, and intended use/functional language and/or method of making limitations/intermediary components are considered to the extent that they further define the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent No. 6,953,594), hereinafter Lee.
Regarding claims 1 and 12, Lee discloses a bioresorbable implant for supplementing/replacing tissue (Column 7, Lines 64-67) comprising at least one reinforcing fiber made from a first material component that contains silk, chitosan, collagen, poly(D,L-lactide), In re Aller, 105 USPQ 233.  Furthermore, neither the claim(s), nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the solid particles constituting a mass percentage of 5% to 25% of the bioresorbable implant, as opposed to any other percentage/range.
Regarding claim 2, Lee discloses the bioresorbable implant according to claim 1, wherein the matrix is made from the second material component and at least one further material component (Column 25, Lines 24-27 – to clarify, the PCA calcium phosphate precursor powered is considered the second material, and water is the “further material component”).
Regarding claims 3 and 9, Lee discloses the bioresorbable implant according to claim 1, wherein the second material component comprises ceramic phosphate-based components, specifically hydroxyapatite/tricalcium phosphate (Column 13, Lines 39-40 & claims 1 and 4).
Regarding claim 5, Lee discloses the bioresorbable implant according to claim 1, wherein the at least one reinforcing fiber contains at least two of the elements of the group consisting of silk, chitosan, collagen, poly(D,L-lactide), and/or polyglycolide (Column 24, Lines 17-19 & 43-53 – to clarify, it is stated that the reinforcing fiber/supplementary material “may be a composite”, and can include copolymers of the listed/above mentioned materials; thereby teaching the at least one fiber contains at least two of the above mentioned materials/elements).
Regarding claims 7 and 10, Lee discloses a method for producing a bioresorbable implant according to claim 1, comprising the steps of providing the at least one fiber from the first material component (Column 24, Lines 17-19 & 43-50); providing the granular/powdery particles of the second material component (Column 25, Lines 5-6); mixing the first material component with the second material component, thereby forming the bioresorbable implant by generative fabrication (Column 23, Lines 61-65; Column 24, Lines 24-26, 64-66, & Column 25, 
Regarding claim 11, Lee discloses a bioresorbable implant for supplementing/replacing tissue (Column 7, Lines 64-67) comprising at least one reinforcing fiber, wherein the at least one reinforcing fiber contains at least two of the elements of the group consisting of silk, chitosan, collagen, poly(D,L-lactide), and/or polyglycolide (Column 24, Lines 17-19 & 43-53 – to clarify, it is stated that the reinforcing fiber/supplementary material “may be a composite”, and can include copolymers of the listed/above mentioned materials; thereby teaching the at least one fiber contains at least two of the above mentioned materials/elements); a matrix comprising a second material component present in a granular or powdery form at the point of mixing, wherein the at least one reinforcing fiber is embedded in the matrix (Column 23, Lines 61-65; Column 24, Lines 24-26 & Column 25, Lines 18-27); and a multiplicity of solid particles/crystallization inhibitors, which control a resorption time for the bioresorbable implant, embedded in the matrix (Column 8, Line 64 – Column 9, Line 5); and though it does not specifically disclose the solid particles/crystallization inhibitors constitute a mass percentage in the range of 5% to 25% of the bioresorbable implant, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step. It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate mass percentage of solid particles/crystallization inhibitors in the bioresorbable implant, including 5% to 25%, in order to appropriately adjust the rate of resorption based on the specific need of the patient (as taught by Lee); and it is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill In re Aller, 105 USPQ 233.  Furthermore, neither the claim(s), nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the solid particles constituting a mass percentage of 5% to 25% of the bioresorbable implant, as opposed to any other percentage/range.
Regarding claims 13 and 14, Lee discloses a method of producing a bioresorbable implant comprising mixing at least one reinforcing fiber made from a first material component that contains at least one element selected from the group consisting of silk, chitosan, collagen, poly(D,L-lactide), and/or polyglycolide with a matrix comprising a second material component, wherein the second material component is present in the form of granular or powdery particles, at the point in time at which the second material component is mixed with the at least one reinforcing fiber; mixing a multiplicity of solid particles/crystallization inhibitors, which control a resorption time for the bioresorbable implant, that are distinct from the matrix into the matrix; and forming a bioresorbable implant from the mixture by generative fabrication (Column 8, Line 64 – Column 9, Line 5; Column 12, Lines 5-6; Column 15, Lines 30-32; Column 23, Lines 61-65; Column 24, Lines 17-19, 24-26, 43-53, 64-66 & Column 25, Lines 18-27); and though it does not specifically disclose that the at least one reinforcing fiber includes at least one elevation and/or recess, and that the solid particles/crystallization inhibitors constitute a mass percentage in the range of 5% to 25% of the bioresorbable implant, these parameters are deemed to be a mere matter of normal design choice, not involving a novel inventive step.  Furthermore, Lee does discloses that sutures can be coated/embedded in the PCA calcium phosphate matrix, wherein the sutures can be etched, thereby forming a recess in the suture surface, in order to improve the affinity of the suture for the matrix, creating better integration between the suture and matrix (Column 27, Lines 49-53).  Thus, it would have been obvious to one having ordinary skill in the In re Aller, 105 USPQ 233.  Furthermore, neither the claim(s), nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the solid particles constituting a mass percentage of 5% to 25% of the bioresorbable implant, as opposed to any other percentage/range.
Regarding claim 8, Lee discloses the method according to claim 13, wherein the granular/powder particles of the second material component adopt an integral and merging shape after a predetermined time window (Column 5, Lines 32-37; Column 6, Lines 25-29 & Column 11, Lines 60-62).
Regarding claim 15, Lee discloses the method as recited in claim 14, further comprising processing the bioresorbable implant as to its shape so that the bioresorbable implant is complementary to the hard/soft tissue subject to replacement (Column 15, Lines 24-26 & Column 25, Lines 38-40).
Regarding claim 16, Lee discloses the method as recited in claim 13, wherein the at least one reinforcing fiber contains at least two of the elements of the group consisting of silk, 
Regarding claim 17, Lee discloses the method as recited in claim 13, wherein the second material component/the granular or powdery particles contain hydroxyapatite, tricalcium phosphate and/or lime (Column 13, Lines 39-44 & claim 4).
Regarding claim 18, Lee discloses the bioresorbable implant as recited in claim 11, and though it is not specifically disclosed that the at least one reinforcing fiber include collagen fibers and polyurethane fibers, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  Furthermore, Lee discloses that collagen is a known material/fiber used in the device (Column 24, Line 43), and that the material of the at least one reinforcing fiber/supplementary material can be chosen based on its ability to impart biological, chemical or mechanical properties to the implant (Column 24, Lines 3-10).  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate materials for the at least one fiber, including collagen fibers and polyurethane fibers, based on the patient need/intended use of the implant; and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416. Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the at least one reinforcing fiber specifically including collagen fibers and polyurethane fibers, as opposed to any other material(s).
Regarding claim 19, Lee discloses the bioresorbable implant according to claim 11, wherein the granular or powdery particles of the second material component contain calcium and/or lime (Column 13, Lines 39-44).

Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. Applicant argues the rejection of currently amended independent claim 1 as being unpatentable over the prior art of Lee, stating the limitation of the reinforcing fibers including elevations and/or recesses is not taught by Lee.  Applicant acknowledges that Lee teaches surface treatments, i.e. plasma etching, and that this would increase the affinity of the surface treated for the matrix/PCA calcium phosphate matrix; however argues that these surface treatments are disclosed as being done on sutures which are coated with the matrix/PCA calcium phosphate matrix, and this is a very different process/device than the bioresorbable implant claimed, and that the claimed elevations/recesses are “materially different than a surface treatment that merely roughens a treated surface”.  Applicant also argues that Lee’s reasoning for surface treatment is different than that of the current application at hand; specifically that Lee states the surface treatment improves the affinity of the suture for the matrix/PCA calcium phosphate matrix, while the reasoning of the current application at hand is that elevations/recesses increases the interaction area between the fibers and the matrix.  Examiner respectfully disagrees with Applicant’s assertions. The example of a suture, which is coated/embedded in the matrix/PCA calcium phosphate matrix, undergoing surface treatment, specifically plasma etching, in order to improve the affinity of the suture for the matrix (as taught by Lee: Column 27, Lines 49-53) was used to show that it is known in the art for a surface to be treated, thereby creating elevations/recesses, in order to improve the interaction/affinity of the surface with the coating.  In the instant case, Lee specifically discloses that the surface treatment can be “plasma etching”, and according to the Merriam-Webster Dictionary the definition “etch” is “to produce (something, such as a pattern or design) on a hard material by eating into the material's surface (as by acid or laser beam)” (emphasis added); thereby showing that Lee does in fact teach forming recesses into the surface, and one could argue that the surface having elevations is also taught, since the portions of the surface that is not etched could be considered elevations (but at the very least Lee clearly teaches having recesses in the surface via plasma etching).  Thus, based on the teachings of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the concept of surface treatment/plasma etching, known in the art, such that the at least one reinforcing fiber, of the bioresorbable implant of Lee, would have elevations and/or recesses on its surface, in order to improve the affinity of the fiber for the matrix, thereby creating better integration of the fiber in the matrix (as taught by Lee).  Furthermore, in response to applicant's argument that Lee’s reasoning for surface treatment/having elevations/recesses on the surface being different than that of the current application at hand, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious, See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  It is to be noted that Applicant states that the above mentioned arguments also apply to the rejection of claim 13, and therefore Examiner’s response, above, also applies to claim 13.  Thus, the rejections of independent claims 1 and 13, as being unpatentable over the prior art of Lee, are deemed to be proper since all the limitations set forth in the claims are taught, and therefore stand.
Applicant goes on to argue the rejection of claim 5, stating that Lee does not teach the limitation of the at least one reinforcing fiber containing “at least two elements selected from the group consisting of silk, chitosan, collagen, polycaprolactone, poly(D,L-lactide), poly(lactide-co-glycolide), polyglycolide, polyurethane and polypropylene” (it is to be noted that this argument is also used for the rejection of independent claim 11, thus Examiner’s response applies to both claims).  Again, Examiner respectfully disagrees with Applicant’s assertion.  Lee clearly states that the at least one reinforcing fiber/supplementary material “may be a composite”, and can include copolymers of, at least, silk, chitosan, collagen, poly(D,L-lactide), and/or polyglycolide (Lee: Column 24, Lines 17-19 & 43-53).  Therefore, Lee undoubtable teaches the limitation of the at least one reinforcing fiber containing at least two elements selected from the group of above mentioned element/materials; hence the rejections of claims 5 and 11 are deemed to be proper and stand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/DINAH BARIA/Primary Examiner, Art Unit 3774